Citation Nr: 0616634	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  94-42 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than 
November 13, 1991, for the grant of a total disability rating 
based on individual unemployability (TDIU), to include 
whether a July 28, 1988,` rating decision which denied a TDIU 
should be reversed on the grounds of clear and unmistakable 
error (CUE).  

2.  Entitlement to an effective date earlier than November 
13, 1991, for the grant of service connection and 
compensation for loss of use of the minor left hand 
subsequent to reattachment of forearm amputation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Billie J. Grey


INTRODUCTION

The veteran had active service from June 1967 to March 1973, 
and from April 1980 to December 1984, with additional periods 
of unverified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Appeals (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Specifically, in an October 1995 
decision, the RO awarded a TDIU effective from December 21, 
1991.  Also, by an October 1996 determination, the RO granted 
special monthly compensation for loss of use of the minor 
left hand subsequent to reattachment of forearm amputation, 
effective from July 10, 1995.  During the current appeal, and 
specifically in August 1999, the veteran's claims folder was 
transferred from the RO in St. Petersburg, Florida, to the RO 
in Montgomery, Alabama, due to a change in his address.  

In April 2001, the Board remanded these earlier effective 
date claims to the Montgomery RO for due process requirements 
and further evidentiary development.  By an April 2002 rating 
action, the Montgomery RO awarded earlier effective dates of 
November 13, 1991, for both the grants of a TDIU and special 
monthly compensation for loss of use of the minor left hand 
subsequent to reattachment of forearm amputation.  

The current appeal also arises from a December 2002 decision 
of the Montgomery RO.  In that determination, the RO found no 
clear and unmistakable error (CUE) in a July 28, 1988, rating 
action which had denied entitlement to a TDIU.  

In December 2003, the Board remanded the veteran's case to 
the Montgomery RO via the Appeals Management Center (AMC), in 
Washington, DC, for additional development and satisfaction 
of due process requirements.   

The issues of entitlement to effective dates earlier than 
November 13, 1991, for the grant of a TDIU and for the award 
of special monthly compensation for the loss of use of the 
minor left hand subsequent to reattachment of forearm 
amputation is addressed in the REMAND portion of the decision 
below.  These claims are REMANDED to the Montgomery RO via 
the AMC in Washington, DC.  


FINDINGS OF FACT

1.  By a rating decision dated on July 28, 1988, the RO in 
Cleveland, Ohio, denied the issue of entitlement to a TDIU.  
After submitting a timely notice of disagreement and 
receiving a statement of the case (SOC) concerning the 
decision, the veteran failed to file a substantive appeal 
regarding his TDIU claim and, thus, did not perfect an appeal 
of the denial of this issue.  

2.  The correct facts, as they were known at the time of the 
July 28, 1988, rating decision, were before the Cleveland RO, 
and the statutory and regulatory provisions extant at that 
time were correctly applied.  

3.  The July 28, 1988, rating decision does not contain an 
error which, had it not been made, would have manifestly 
changed the outcome of the TDIU claim.  


CONCLUSION OF LAW

The criteria for the revision of the Cleveland RO's July 28, 
1988, rating decision, which failed to grant a TDIU, on the 
grounds of CUE have not been met.  38 U.S.C.A. §§ 5109A, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.105 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), VAOPGCPREC 1-2004 (February 24, 2004), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board has considered the applicability of the VCAA to the 
veteran's claim for CUE in the July 28, 1988, rating action, 
which failed to grant a TDIU.  Importantly, however, the 
Court has held that the VCAA is not applicable to CUE 
motions.  Livesay v. Principi, 15 Vet. App. 165, 178-179 
(2001) (en banc).  

Analysis

By the July 28, 1988, rating action, the Cleveland RO denied 
the issue of entitlement to a TDIU.  In doing so, the 
Cleveland RO determined that the veteran was not so disabled 
as a result of his service-connected disabilities as to be 
incapable of obtaining and maintaining some form of gainful 
employment.  

On August 9, 1988, the Cleveland RO properly notified the 
veteran of the July 28, 1988, rating action.  Following 
receipt of notification of the decision, the veteran, in 
October 1988, filed a notice of disagreement with the denial 
of his TDIU claim.  Thereafter, in November 1988, the 
Cleveland RO issued an SOC regarding this issue.  
Importantly, however, the veteran did not file a timely 
substantive appeal concerning his TDIU claim and, thus, 
failed to perfect an appeal of the denial of this issue.  The 
July 28, 1988, denial of a TDIU, therefore, became final.  
38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. §§ 3.104, 19.117, 
19.129, 19.192 (1988).  

According to the applicable regulatory provision, previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, where the evidence 
establishes CUE, the prior decision will be reversed or 
amended.  38 U.S.C.A. § 5109A(a) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (2005).  A decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 5109A(b) (West 
2002); 38 C.F.R. § 3.105(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (e.g., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).  See also, 
Berger v. Brown, 10 Vet. App. 166 (1997) (which stipulated 
that claims for CUE are based on a review of the facts and 
law extant at the time of the adjudication being attacked).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  
Specifically, the Court stated that 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . 

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

See also Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  

If the error alleged is not the type of error that, if true, 
would be CUE on its face, or if the claimant is only 
asserting disagreement with how the RO evaluated the facts 
before it, or if the claimant has only alleged a failure on 
the part of VA to fulfill its duty to assist, or if the 
claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  Luallen 
v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  See also Cook v. Principi, 318 F.3d 
1334, 1338-1341 (Fed. Cir. 2002) (in which the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) held that a breach of a duty to assist cannot 
constitute CUE and that "grave procedural error" does not 
render a decision of VA non-final).  

Throughout the current appeal, the veteran has asserted that 
the Cleveland RO committed CUE in the July 28, 1988, rating 
decision which denied a TDIU.  In particular, the veteran 
asserts that the Cleveland RO incorrectly rated his then 
service-connected disabilities at a lower level (through 
failures to consider all pertinent evidence of record and 
accord him relevant VA examinations).  In support of this 
contention, the veteran references a prior Social Security 
Administration (SSA) decision which determined that he was 
totally disabled, and thus unable to work, solely as a result 
of his service-connected back disability.  See also May 2000 
hearing transcript (T.) at 17-18.  

These contentions essentially consist of the veteran's 
disagreement with how the Cleveland RO evaluated the facts 
before it at the time of the July 28, 1988, decision, and 
with the RO's failure, at the time of the previous decision, 
to fulfill its duty to assist the veteran.  As such, the 
veteran's assertions do not support a determination of a very 
specific and rare kind of error which is necessary for the 
grant of a finding of CUE in the July 28, 1988, rating 
action.  See, e.g., Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); Cook 
v. Principi, 318 F.3d 1334, 1338-1341 (Fed. Cir. 2002).  

In addition, the veteran has maintained that, in the July 28, 
1988, denial of his TDIU claim, the Cleveland RO failed to 
consider this issue on an extra-schedular basis.  See, e.g., 
T. at 17-18.  In this regard, the Board notes that, at the 
time of the July 28, 1988 rating action, 38 C.F.R. § 4.16(a) 
(regarding the schedular criteria necessary for a grant of a 
TDIU claim) provided as follows:

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities:  Provided that, if 
there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 
40 percent disability in combination, the following 
will be considered as one disability: (1) 
Disabilities of one or both upper extremities, or 
of one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single 
accident, (3) disabilities affecting a single body 
system, e.g.  orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) 
multiple injuries incurred in action, or (5) 
multiple disabilities incurred as a prisoner of 
war.  It is provided further that the existence or 
degree of non-service-connected disabilities or 
previous unemployability status will be disregarded 
where the percentages referred to in this paragraph 
for the service-connected disability or 
disabilities are met and in the judgment of the 
rating agency such service-connected disabilities 
render the veteran unemployable. 

38 C.F.R. § 4.16(a) (1988).  

At the time of the July 28, 1988, rating action, the 
Cleveland RO determined that the veteran had seven 
service-connected disabilities.  The disabilities and ratings 
were status post laminectomy including mechanical low back 
pain (20%), mild right ulnar neuropathy (10%), diffuse 
paresthesia (10%), tinnitus (10%), diverticulosis (0%), 
kidney stones (0%), and hearing loss of the left ear (0%).  
The combined rating for these service-connected disabilities 
was 40%.  In denying the veteran's TDIU claim, the Cleveland 
RO specifically determined that the veteran did "not meet 
the schedular requirements for individual unemployability."  

Furthermore, at the time of the July 28, 1988, rating action, 
38 C.F.R. § 4.16(b) (regarding the extraschedular criteria 
necessary for a grant of a TDIU claim) provided as follows:  

It is the established policy of the Veterans 
Administration that all veterans who are unable to 
secure and follow a substantially gainful 
occupation by reason of service-connected 
disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the 
Director, Compensation and Pension Service for 
extra-schedular consideration all cases of veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage 
standards set forth in paragraph (a) of this 
section.  The rating board will include a full 
statement as to the veteran's service-connected 
disabilities, employment history, educational and 
vocational attainment and all other factors having 
a bearing on the issue. 

38 C.F.R. § 4.16(b) (1988).  

As the Board has noted in this decision, at the time of the 
July 28, 1988, decision, the veteran asserted that the RO had 
failed to evaluate his TDIU claim pursuant to the 
extraschedular criteria.  In this regard, the Board 
acknowledges that the actual text of the rating decision 
indicates that the veteran "does not meet the schedular 
requirements for individual unemployability" and does not 
specifically mention extraschedular consideration of the 
veteran's TDIU claim.  Importantly, however, the July 28, 
1988, rating action also indicated that "[t]he veteran . . . 
[was] not found to be so disabled as to be incapable of 
obtaining and following some form of gainful employment."  
Moreover, rating decisions in 1988 were not required to 
include written reasons or bases in support of the decision 
reached, so the failure to explicitly discuss an 
extraschedular rating does not mean the adjudicators did not 
consider whether referral of such a claim to the Director of 
the Compensation and Pension Service was appropriate.  

At the time of the July 1988 decision, the adjudicators 
determined that the veteran, despite his service-connected 
disabilities, was able to work and, thus, was employable.  
The governing regulation in effect at the time of the July 
1988 rating action required that rating boards only submit 
claims to the Director of the Compensation and Pension 
Service for extra-schedular consideration when the veterans 
were considered to be unemployable by reason of 
service-connected disabilities but failed to meet the 
percentage standards for a schedular TDIU rating.  In July 
1988 in the present case, the rating board concluded, if 
effect, that the veteran was capable of employment and that, 
therefore, no referral to the Director of the Compensation 
and Pension Service was warranted.  

In so determining, the Cleveland RO considered relevant 
evidence of record.  Of particular importance are reports of 
VA examinations conducted between April and May 1988.  
According to these records, the veteran's status post 
operative laminectomy for herniation of nucleus pulposus with 
symptoms suggesting recurrent disease resulted in only mild 
to moderate impairment and required no follow-up treatment 
until three years after the evaluation.  Although the 
veteran's service-connected right ulnar neuropathy 
demonstrated diminished sensation in the right ulnar nerve, 
the examination reflected no evidence of entrapment at any 
particular level.  Other than diminished sensation to all 
modalities in the distribution of the right ulnar nerve and 
right L5 disc, no other areas of sensory deficit were shown 
on examination.  Further, at the audiological evaluation, the 
veteran reported that his bilateral tinnitus 
"fluctuate[d]," and he was found to have only mild high 
frequency sensorineural hearing loss in his left ear.  
Private medical records reflected only outpatient treatment 
for neuropathy in April 1987 and for chronic back pain in 
October 1987.  No evidence of treatment for, or evaluation 
of, the veteran's service-connected diverticulosis or kidney 
stones had been received at the time of the July 28, 1988, 
rating action.  

Significantly, therefore, after a complete and thorough 
review of the record physically before VA on July 28, 1988, 
the Board concludes that there was a tenable basis for that 
decision, which did not award a TDIU on either a schedular, 
or extraschedular, basis.  See 38 C.F.R. § 4.16(a) & (b) 
(1988).  This denial is adequately supported by the 
post-service medical records available to the RO at the time 
of the July 28, 1988, rating action.  

Thus, because there was no error of fact or law that, when 
called to the attention of the later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would be manifestly different but for such error, 
the July 28, 1988, decision was not clearly and unmistakably 
erroneous in failing to award a TDIU.  In reaching this 
conclusion, the Board observes that the evidence of record at 
the time of the July 28, 1988, decision was correctly 
reported.  Also, the pertinent statutory and regulatory 
provisions extant at the time of the RO's July 28, 1988, 
decision were correctly applied.  

In sum, there is no indication that the correct facts, as 
they were known at the time of the July 28, 1988, decision, 
were not before the RO; that the statutory or regulatory 
provisions extant at that time were incorrectly applied; or 
that an undebatable error was rendered of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made.  See 38 C.F.R. §§ 3.104(a), 3.105(a) 
(2005).  See also Russell v. Principi, 3 Vet. App. 310 
(1992).  As such, the Board must conclude that the July 28, 
1988, rating decision does not contain CUE.  


ORDER

Entitlement to a finding of CUE in the July 28, 1988, rating 
decision, which failed to award a TDIU, is denied.  


REMAND

In December 2003, the Board remanded the issue of entitlement 
to an effective date earlier than November 13, 1991, for the 
grant of service connection and compensation for loss of use 
of the minor left hand subsequent to reattachment of forearm 
amputation, for compliance with the notification provisions 
of the VCAA.  Pursuant to the Board's request, the Montgomery 
RO, in February 2004, furnished the veteran a letter that 
informed him of his opportunity to submit "any evidence or 
information . . . [that he] may have pertaining to . . . 
[his] appeal" of this earlier effective date claim.  The 
remainder of the letter, however, included notification of 
the criteria and type of evidence necessary for the grant of 
service connection and increased rating claims.  The letter 
provided no discussion of the legal and evidentiary 
requirements for the grant of an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (which 
holds that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award).  

Accordingly, another remand of the veteran's earlier 
effective date claim is required in order to provide him with 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Proper VCAA notice in the present case includes 
notification of the criteria, and a discussion of the type of 
evidence, needed to establish an earlier effective date.  

In addition, the Board notes that the veteran's vocational 
rehabilitation folder, which was associated with his claims 
files pursuant to an April 2001 Board Remand, includes 
information concerning potentially relevant evidence.  
Specifically, a VA Form 119, Report Of Contact (Form 119), 
dated in October 1990 indicates that the veteran had filed a 
lawsuit against VA for placing him in a Bench Carpentry 
vocational rehabilitation program when he had a history of 
seizures.  According to the Form 119, the veteran alleged 
that he had had a seizure while working in his shop which 
caused him to fall forward into the table saw and to injure 
his left forearm severely.  Further review of the claims 
folder indicates that, by the October 1995 rating action, the 
St. Petersburg RO granted service connection for residuals of 
reattachment of left forearm amputation, including left hand 
neuropathy, as directly related to the service-connected 
labyrinthitis and granted a compensable evaluation of 
40 percent, effective from July 1995, for the left upper 
extremity disability.  A subsequent rating action dated in 
October 1996 awarded an increased evaluation of 60 percent, 
effective from July 1995, for the service-connected residuals 
of reattachment of left forearm amputation, including left 
hand neuropathy as well as special monthly compensation based 
on loss of use of one hand, effective from July 1995.  

The October 1990 Form 119 indicates that the Cleveland RO 
District Counsel was handling the veteran's lawsuit.  
However, records pertaining to the veteran's lawsuit are not 
contained in either his VA claims folder or his VA vocational 
rehabilitation file.  Importantly, VA is deemed to have 
constructive knowledge of the records pertaining to the 
veteran's lawsuit that were in VA's possession.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  See also VAOPGCPREC 
12-95 ("an . . . [agency of original jurisdiction's] failure 
to consider records which were in VA's possession at the time 
of the decision, although not actually in the record before 
the AOJ, may constitute clear and unmistakable error") and 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (which 
holds that, when VA is put on notice prior to the issuance of 
a final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal).  On remand, an 
attempt must be made to obtain copies of records pertaining 
to the veteran's lawsuit.  Copies of all such available 
records should be associated with the veteran's claims 
folder.  

Furthermore, on multiple occasions throughout the current 
appeal, the veteran has asserted that, in February 1990, he 
filed a claim for benefits based upon loss of use of his left 
hand.  Included in the claim folders is a VA Form 28-1900, 
Disabled Veterans Application For Vocational Rehabilitation 
(Form 28-1900), which is dated on January 2, 1990 and which 
was received at the appropriate VA office on February 16, 
1990.  In a letter dated on February 22, 1990, the RO in 
Atlanta, Georgia informed the veteran that the agency had 
received his "application for benefits."  The letter did 
not specifically state whether the veteran's "application 
for benefits" involved his request for vocational 
rehabilitation or a claim for service-connected compensation.  
In this regard, the Board notes that the claims folder 
contains no specific application for benefits based upon the 
loss of use of the veteran's left hand which is dated or 
received in February 1990.  In light of the need to remand 
the earlier effective dates for the reasons set forth above, 
the Board finds that the veteran should be given an 
opportunity to provide a copy of his purported February 1990 
claim for benefits based upon loss of use of his left hand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  The AOJ should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the criteria, 
as well as information or evidence, 
needed to establish entitlement to an 
earlier effective date. See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AOJ should also obtain copies of 
all records pertaining to the lawsuit 
filed by the veteran against VA for 
placing him in a Bench Carpentry 
vocational rehabilitation program when he 
had a history of seizures.  Copies of all 
such available documents should be 
associated with the veteran's claims 
folder.  

3.  In addition, the AOJ should contact 
the veteran to ascertain whether he has a 
copy of the claim for benefits based upon 
loss of use of his left hand which he 
purportedly filed in February 1990.  If 
the veteran has a copy of this purported 
February 1990 claim, he should be asked 
to submit a copy of the document.  

4.  After the development requested above 
has been completed, the AOJ should then 
re-adjudicate the issue of entitlement to 
an effective date earlier than November 
13, 1991, for the grant of service 
connection and compensation for loss of 
use of the minor left hand subsequent to 
reattachment of forearm amputation.  If 
the decisions remain in any way adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


